J-S25019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CRAIG S. MARKELY                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ABBY E. JONES, WILLIAM K. JONES            :   No. 199 WDA 2022
    AND BARBARA A. JONES                       :

               Appeal from the Order Entered January 25, 2022
      In the Court of Common Pleas of Allegheny County Civil Division at
                             No(s): GD-21-6750


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                             FILED: AUGUST 30, 2022

       Craig S. Markely (“Appellant”) appeals from the Order entered in the

Allegheny Court of Common Pleas on January 25, 2022, denying a permanent

injunction and awarding custody of Koda and Oakley, two Pembroke Welsh

Corgi dogs, to Abby E. Jones (“Appellee”).1

       We glean the following factual and procedural history from the trial

court’s Opinion and the record. Appellant and Appellee lived together from

February 2018 to March 2021 in Appellant’s home.          During the relationship,

Appellant purchased Koda on November 30, 2019, as a Christmas present for

Appellee; in May 2020, they purchased Oakley together with Barbara Jones,

Appellee’s mother, contributing a significant amount of the funds.
____________________________________________


1 Appellant’s counsel, Jill A. Devine, Esq., filed an Application to Withdraw as
Counsel on July 26, 2022. We grant counsel’s application, effective thirty days
after the date of this Memorandum’s filing.
J-S25019-22



       In March 2021, when the couples’ relationship ended and Appellee left

the residence, Appellee took Koda and Oakley with her to live at her parents’

house.2    Appellee subsequently obtained two Protection from Abuse orders

against Appellant based on allegations that Appellant had physically abused

her and was harassing her.           During a search of Appellant’s home, police

officers found several firearms. The Commonwealth charged Appellant with

weapons violations, harassment, and assault.3

       On June 15, 2021, Appellant filed a civil complaint against Appellee

seeking money damages for alleged property damage and removing contents

from his home, as well as a claim for intentional infliction of emotional distress.

On June 17, 2021, Appellant filed a Motion for Injunctive Relief seeking the

immediate return of both dogs.

       On July 1, 2021, the court held a hearing on the motion. Appellant

testified that he had purchased both dogs, and that Koda was his emotional

support dog, certified as such by his therapist with whom he met regularly at

the Wellness Recovery Center where he was in treatment for drug and alcohol

addiction, depression, anxiety, and PTSD. Appellant’s counsel informed the

court that Appellant was scheduled for sentencing in August 2021 for multiple

felonies and a simple assault in an unrelated matter. See generally N.T.,
____________________________________________


2 Appellant named Appellee’s parents, Barbara and William Jones, as
defendants in his complaint.

3 Appellant pled guilty to those charges and was sentenced on March 30, 2021,
to 11 and ½ to 23 months’ incarceration following by 7 years’ probation and
no contact with the victim (here, Appellee).

                                           -2-
J-S25019-22



7/1/21, at 5-30.     Appellee’s counsel presented evidence of Appellant’s

previous convictions for felony crimen falsi offenses.

      Appellee testified that both Koda and Oakley belonged to her, stating

that Appellant gave Koda to her as a Christmas gift, and she and her mother

had purchased Oakley with their own funds with a contribution of $200 from

Appellant. She also testified that she paid for both dogs’ vaccinations and

veterinarian bills, and that Appellant did not license the dogs until after she

had filed the PFA against him. She further testified that the only reason

Appellant is listed as the owner of Oakley is because she was holding the

puppy while Appellant handled the transaction with the seller.   Appellee also

testified that she was afraid Appellant would harm the dogs because during

arguments, he had threatened to kill the dogs. She also stated that she had

seen Appellant abuse another dog, Bella, who lived with Appellant’s mother

and that Appellant had recently purchased a new dog, Axel. See id. at 32-

45.

      The court entered a preliminary injunction on July 1, 2021, placing Koda

with Appellant and Oakley with Appellee pending eventual hearings on a

permanent injunction and damages.          See N.T. Hearing, 7/1/21, at 48.

Discovery ensued.

      On October 8, 2021, Appellant discontinued his action by Praecipe and

Appellees filed a motion requesting that Appellant discontinue his injunction

action and return Koda to Appellee or that the court maintain jurisdiction and

resolve the injunction action.

                                     -3-
J-S25019-22



      On January 15, 2022, the court held a hearing solely on the permanent

injunction and the ownership of Koda.       According to the trial court, the

testimony essentially mirrored the testimony provided at the July preliminary

injunction hearing and Appellees proffered copies of Wellness Recovery Center

records indicating that, contrary to Appellant’s testimony at the preliminary

injunction hearing, Appellant had not undergone treatment which led to the

alleged certification of Koda as his Emotional Support Dog. Appellant admitted

that he had had a single visit with a therapist for a biopsychosocial assessment

in March of 2020, and that he did not receive treatment at the Wellness

Recovery Center; rather, he only transported patients. Tr. Ct. Op., 4/14/22,

at 5-6.

      Appellee testified, inter alia, that she had never heard Appellant’s claim

that Koda was his therapy dog until the July 2021 preliminary injunction

hearing. Appellee’s father testified that Koda was a Christmas surprise from

Appellant, and that Appellant had approached him at one hearing and

suggested that, in the event Appellant is incarcerated, Appellee would care for

Koda. See id. at 6.

      On January 24, 2022, the court denied Appellant’s request for a

permanent injunction and awarded Koda and Oakley to Appellee, directing

Appellant to return Koda to Appellee immediately.




                                     -4-
J-S25019-22



       Appellant filed a timely notice of appeal. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.4

       Appellant raises the following questions for our review:

       1. Whether the trial court’s reasons for awarding both dogs to
          Appellee are discernable from the record?

       2. Whether the trial court’s decision to award both dogs to
          Appellee was supported by the evidence?

       3. Whether the trial court committed an abuse of discretion in
          awarding both dogs to Appellee?

Appellant’s Br. at 4.

       We address Appellant’s issues together.5 Appellant summarily asserts

that the reasons for the court’s decision “are not discernable from the record”

because “[n]o reason was given for the [c]ourt’s reversal regarding the dog

____________________________________________


4  After the court entered its order awarding custody of Koda and Oakley to
Appellee, Appellant refused to return Koda. On February 11, 2022, Appellee
filed a Motion for Contempt against Appellant for refusing to return Koda. On
February 18, 2022, Appellant’s counsel presented a Motion for a Stay Pending
Appeal, which the court denied. The court granted Appellee’s Motion for
Contempt that same day and ordered Appellant or anyone in possession of
Koda to return Koda to Appellee no later than February 19, 2022, and to post
a bond of $1,000.00. The order also provided that Appellees may contact law
enforcement to assist them in the return of Koda and that any law
enforcement officer had to the authority to seize Koda and return him to
Appellees. The record does not indicate whether Koda now resides with
Appellee.

5 Our review of the grant or denial of a final or permanent injunction “is limited
to determining whether the trial court committed an error of law.” Buffalo
Twp. v. Jones, 813 A.2d 659, 663–64 (Pa. 2002).




                                           -5-
J-S25019-22


Koda.” Appellant’s Br. at 7. Appellant also argues that the court’s decision to

award the dogs to Appellee after the permanent injunction hearing is not

supported by the evidence.6          Id.   Appellant avers, without citation to the

record, that he “presented clear evidence of ownership for both dogs: titles,

payment receipts, veterinary records, and dog licenses, all of which are in

Appellant’s name.” Id. He also boldly asserts, without citation to the record,

that he presented documentary evidence that Koda was certified as his

emotional support dog. Id. at 7-8. Finally, Appellant argues, again without

citation to the record or legal authority, that the court abused its discretion in

“revers[ing] its own decision regarding the dog Koda and award[ing] both

dogs to Appellee . . . [b]ecause no Appellee established a ‘clear right of relief’

to either dog[.]’” Id. at 8. We find Appellant’s issues waived for the following

reasons.

       Appellant’s brief suffers from substantial defects that hamper our ability

to provide meaningful review of his issues. The brief includes no citations to

the record or to legal authority to support Appellant’s claims, as required by

our rules of appellate procedure. See Pa.R.A.P. 2119 (setting forth argument



____________________________________________


6  Appellant mischaracterizes the trial court’s decision as a “grant of a
mandatory injunction,” citing case law to support his claim that Appellee had
the burden of establishing her clear right to relief. Appellant’s Br. at 7. In
fact, the court’s order denied the permanent injunction requested by
Appellant. Because Appellant had requested the injunction, he had the burden
of establishing a clear right to relief. Buffalo Twp., 813 A.2d at 663.


                                           -6-
J-S25019-22


briefing requirements, including “discussion and citation of authorities” and

“reference to the place in the record where the matter refers to appears”). In

addition, the brief presents no legal analysis at all and includes only self-

serving summary statements essentially requesting this Court to reweigh the

evidence.

      Appellant’s brief is so deficient that in order to address the issues that

Appellant raises on appeal, this Court would have to articulate the factual and

legal basis to support those issues. This court cannot act as counsel for

Appellant and advocate on his behalf. 9795 Perry Highway Mgmt., LLC v.

Bernard, 273 A.3d 1098, 1103 (Pa. Super. 2022).         Further,         “[w]hen

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we can dismiss the appeal entirely or find certain issues to be waived.”

Id. See also Pa.R.A.P. 2101 (“if the defects . . . are substantial, the appeal

or other matter may be quashed or dismissed.”).

      Additionally, it is well-settled that it is an appellant’s responsibility to

ensure that the record certified to this Court is complete. Commonwealth v.

Holston, 211 A.3d 1264, 1276 (Pa. Super. 2019) (en banc). Without a

complete record containing documents pertaining to the issues raised on

appeal, this Court is unable to review their merits and will deem the issues

waived.     See, e.g., id. at 1276-77 (finding issue waived where the

Commonwealth as the appellant failed to provide a complete certified record).




                                      -7-
J-S25019-22


The certified record in this appeal does not contain the transcript from the

January 15, 2022 hearing.

      Accordingly, we find that Appellant waived his challenges to the trial

court’s decision because (1) Appellant has filed a deficient brief that fails to

address the legal and factual basis for the challenges to the trial court’s

decision and (2) has failed to provide us with a complete record. We, thus,

affirm the trial court’s order denying Appellant’s motion for an injunction and

awarding custody of the dogs to Appellee.

      Order affirmed. Application to Withdraw as Counsel granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2022




                                     -8-